40 F.3d 1244
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Charles E. MOLEN, a/k/a Charles E. Egbire-Molen,a/k/a Charles Eromosele Molen, Petitioner.
No. 94-8044.
United States Court of Appeals, Fourth Circuit.
Submitted October 11, 1994.Decided October 26, 1994.

Charles E. Molen, petitioner pro se.
PETITIONER DENIED.
Before MURNAGHAN, WILKINS, and LUTTIG, Circuit Judges.

PER CURIAM

1
Charles Molen petitions this Court for a writ of mandamus compelling the district court "to remand case for re-sentencing [sic]."  Molen contends that the district court has unreasonably delayed acting upon this Court's November 1993 decision affirming in part, vacating in part, and remanding for further consideration the district court's sentencing order relating to Molen's underlying criminal convictions.   See United States v. Molen, 9 F.3d 1084 (4th Cir.1993).  We disagree with Molen's contention that the delay in this case is unreasonable.  We therefore deny leave to proceed in forma pauperis and deny the petition without prejudice to Molen's right to refile the petition if the district court fails to act within a reasonable time.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED